Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  December 16, 2014                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  150308(14)(15)                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  WALTER FILAS,                                                                    Bridget M. McCormack
           Plaintiff-Appellant,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 150308
  v                                                          COA: 323353
                                                             Ingham CC: 14-000197-CZ
  TEACHER TENURE COMMISSION, JAMES M.
  PETRIE, KAREN K. LESLIE, NANCY DANHOF,
  PATRICK MCKENNON, DAVID CAMPBELL,
  ROBERT TAYLOR, and JAMES R. WARD,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motions of plaintiff-appellant to exceed the page
  limit for his reply brief and to extend the time for filing that brief are GRANTED. The
  proposed reply brief that was previously submitted will be accepted as timely filed if re-
  filed on or before December 23, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 16, 2014